Case 20-41308        Doc 64       Filed 03/10/20 Entered 03/11/20 00:31:28                  Main Document
                                              Pg 1 of 31


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

                                                                 Chapter 11
        In re:
                                                                 Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                                 (Joint Administration Requested)
                               Debtors.1


                                     CERTIFICATE OF SERVICE

       I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the proposed claims and noticing agent for the Debtors in the above-captioned chapter 11
cases.

         On March 10, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A:

    •    Debtors’ Motion for Entry of an Order Authorizing Joint Administration of Chapter 11
         Cases [Docket No. 3]

    •    Debtors’ Entry of Interim and Final Orders (A) Authorizing Continued Use of the Debtors'
         Existing Cash Management System; (B) Authorizing Use of Existing Bank Accounts and
         Business Forms; (C) Granting a Limited Waiver of Requirements of Section 345(b) of the
         Bankruptcy Code; (D) Authorizing Continuation of Ordinary Course Intercompany
         Transactions; (E) Granting Administrative Expense Priority Status to Postpetition
         Intercompany Claims; and (F) Granting Related Relief [Docket No. 4] (the “Cash
         Management Motion”)




1
  The four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight Energy
Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables LLC (2250);
Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC (9143); Foresight Coal
Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC (0958); Oeneus LLC (6007);
Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American Century Transport LLC (SEC No. 5786);
Akin Energy LLC (1648); American Century Mineral LLC (SEC No. 5788); Foresight Energy Finance Corporation
(5321); Foresight Energy Labor LLC (4176); Viking Mining LLC (4981); M-Class Mining, LLC (5272); MaRyan
Mining LLC (7085); Mach Mining, LLC (4826); Logan Mining LLC (2361); LD Labor Company LLC (8454); Coal
Field Repair Services LLC (9179); Coal Field Construction Company LLC (5694); Hillsboro Energy LLC (1639);
and Patton Mining LLC (7251). The address of the Debtors’ corporate headquarters is One Metropolitan Square, 211
North Broadway, Suite 2600, St. Louis, Missouri 63102.
Case 20-41308     Doc 64     Filed 03/10/20 Entered 03/11/20 00:31:28          Main Document
                                         Pg 2 of 31


   •   Debtors' Motion for Entry of Interim and Final Orders (A) Authorizing Debtors to Pay
       Prepetition Claims and Lien Claimants and Authorizing Payment Procedures Related
       Thereto, (B) Authorizing Debtors to Pay Royalty and Leasehold Claims, (C) Granting
       Administrative Expense Priority Status to Outstanding Orders, and (D) Granting Related
       Relief [Docket No. 5] (the “Vendors Motion”)

   •   Debtors' Motion for Entry of Interim and Final Orders (A) Authorizing Debtors to Pay
       Prepetition Wages and Workforce Obligations, (B) Authorizing Debtors to Maintain
       Workforce Programs and Pay Related Obligations, and (C) Granting Related Relief
       [Docket No. 6] (the “Employee Wages Motion”)

   •   Debtors' Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors to
       Maintain Existing Customer Programs and Honor Certain Prepetition Obligations Related
       Thereto and (B) Granting Related Relief [Docket No. 7] (the “Customer Programs
       Motion”)

   •   Debtors' Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors to (I)
       Perform Under Existing Coal Sale Contracts in the Ordinary Course of Business and (II)
       Enter Into and Perform Under New Coal Sale Contracts in the Ordinary Course of Business
       and (B) Granting Related Relief [Docket No. 8] (the “Coal Sale Contracts Motion”)

   •   Debtors' Motion for Entry of Interim and Final Orders (A) Authorizing Debtors to Continue
       and Renew Surety Bond Program and (B) Granting Related Relief [Docket No. 9]
       (the “Surety Bond Motion”)

   •   Debtors' Motion for Entry of an Order (A) Extending the Time to File Schedules and
       Statements; (B) Extending the Time to Schedule the Meeting of Creditors; (C) Partially
       Waiving the Requirements to (I) File Equity Lists and (II) Provide Notice to Equity
       Security Holders; (D) Authorizing the Debtors to File Consolidated List of the Debtors
       30 Largest Unsecured Creditors; (E) Authorizing the Debtors to File a Consolidated and
       Redacted List of Creditors in Lieu of Submitting Separate and Reformatted Creditor
       Matrices for Each Debtor; (F) Approving the Form and Manner of Notifying Creditors of
       Commencement of these Chapter 11 Cases; and (G) Granting Related Relief
       [Docket No. 10]

   •   Debtors' Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors to (I)
       Maintain, Continue, and Renew Their Existing Insurance Program and (II) Honor Certain
       Prepetition Obligations in Respect Thereof and (B) Granting Related Relief
       [Docket No. 11] (the “Insurance Motion”)

   •   Debtors' Motion for Entry of Interim and Final Orders (A) Authorizing Payment of
       Prepetition Taxes and Fees and (B) Granting Related Relief [Docket No. 12]
       (the “Tax Motion”)

   •   Debtors’ Motion for Entry of Interim and Final Orders Determining Adequate Assurance
       of Payment for Future Utility Services [Docket No. 13] (the “Utilities Motion”)

                                               2
Case 20-41308     Doc 64     Filed 03/10/20 Entered 03/11/20 00:31:28           Main Document
                                         Pg 3 of 31



   •   Debtors' Motion for Entry of an Order (A) Establishing Procedures for Interim
       Compensation and Reimbursement of Expenses of Retained Professionals and (B)
       Granting Related Relief [Docket No. 14]

   •   Debtors' Motion for Entry of an Order Authorizing the Retention and Compensation of
       Certain Professionals Utilized in the Ordinary Course of Business [Docket No. 15] (the
       “OCP Motion”)

   •   Debtors' Motion for Entry of an Order (A) Establishing Certain Notice, Case Management,
       and Administrative Procedures and (B) Granting Related Relief [Docket No. 16]

   •   Declaration of Robert D. Moore, President and Chief Executive Officer of Foresight
       Energy LP, in Support of Chapter 11 Petitions [Docket No. 17]

   •   Declaration of Alan Boyko, Senior Managing Director of FTI Consulting, Inc., in Support
       of Chapter 11 Petitions and First Day Relief [Docket No. 18]

   •   Debtors’ Application for an Order Authorizing the Debtors to Retain and Employ
       Armstrong Teasdale LLP as Co-Counsel Effective as of the Petition Date [Docket No. 19]

   •   Debtors’ Application for Appointment of Prime Clerk LLC as Claims and Noticing Agent
       and Administrative Advisor nunc pro tunc to the Petition Date [Docket No. 20]

   •   Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
       Obtain Post-Petition Financing, (B) Grant Senior Secured Priming Liens and Superpriority
       Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting Adequate
       Protection to the Prepetition Secured Parties; (III) Modifying the Automatic Stay; and (IV)
       Scheduling Final Hearing; and (VI) Granting Related Relief [Docket No. 29] (the “Cash
       Collateral Motion”)

   •   Debtors’ Motion for Entry of an Order Establishing Bar Dates for Filing Proofs of Claim
       and Approving Form and Manner of Notice Thereof [Docket No. 30]

   •   Debtors’ Application for Authority to Employ and Retain FTI Consulting, Inc. as
       Restructuring Financial Advisor to the Debtors nunc pro tune to the Petition Date
       [Docket No. 31]

   •   Debtors’ Application for Authority to Employ and Retain Jefferies LLC as Investment
       Banker for the Debtors nunc pro tunc to the Petition Date [Docket No. 32]

   •   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of
       Paul, Weiss, Rifkind, Wharton & Garrison LLP as Attorneys for the Debtors and Debtors
       in Possession [Docket No. 33]



                                                3
Case 20-41308     Doc 64     Filed 03/10/20 Entered 03/11/20 00:31:28            Main Document
                                         Pg 4 of 31


   •   Debtors' Motion for Leave to Exceed Page Limitations in their First Day Motions
       [Docket No. 34]

   •   Debtors’ Motion for Entry of an Order (A) Scheduling Expedited Hearings on Certain First
       Day Motions and Applications, (B) Approving the Form and Manner of Notice Thereof,
       and (C) Granting Related Relief [Docket No. 35] (the “Expedited Hearing Motion”)

   •   Proposed First Day Agenda for Hearing on March 11, 2020 at 10:00 a.m. (Prevailing
       Central Time) [Docket No. 36] (the “First Day Hearing Agenda”)

   •   Debtors’ Motion for an Order Authorizing the Rejection of Certain Executory Contracts
       nunc pro tunc to the Petition Date [Docket No. 63]

   On March 10, 2020, at my direction and under my supervision, employees of Prime Clerk
caused:

   •   the Expedited Hearing Motion and the First Day Hearing Agenda to be served via
       facsimile on the Facsimile Master Service List attached hereto as Exhibit B.

   •   the Cash Management Motion, Vendors Motion, Employee Wages Motion, Customer
       Programs Motion, Insurance Motion, Taxes Motion, Utilities Motion, Cash Collateral
       Motion, Expedited Hearing Motion, and First Day Hearing Agenda to be served via
       overnight mail on the Bank Notice Parties Service List attached hereto as Exhibit C.

   •   the Coal Sale Contract Motion, Expedited Hearing Motion, and First Day Hearing Agenda
       to be served via overnight mail on the Coal Sale Contract Notice Parties Service List
       attached hereto as Exhibit D.

   •   the Utilities Motion, Expedited Hearing Motion, and First Day Hearing Agenda to be
       served via overnight mail on the Utilities Notice Parties Service List attached hereto as
       Exhibit E.

   •   the Tax Motion, Expedited Hearing Motion, and First Day Hearing Agenda to be served
       via overnight mail on the Taxing Authorities Service List attached hereto as Exhibit F.

   •   the Surety Bond Motion, Insurance Motion, Expedited Hearing Motion, and First Day
       Hearing Agenda to be served via overnight mail on the Reschini Agency Inc, 922
       Philadelphia Street, PO Box 449, Indiana, PA 15701.

   •   the Surety Bond Motion, Expedited Hearing Motion, and First Day Hearing Agenda to be
       served via overnight mail on the Obligee Notice Parties Service List attached hereto as
       Exhibit G.

   •   the Insurance Motion, Expedited Hearing Motion, and First Day Hearing Agenda to be
       served via overnight mail on the (1) the Insurance Parties Service List attached hereto as
       Exhibit H; (2) AON Risk Services Central Inc., PO Box 955816, St. Louis, MO 63195-

                                                4
Case 20-41308     Doc 64     Filed 03/10/20 Entered 03/11/20 00:31:28            Main Document
                                         Pg 5 of 31


       5816; (3) AON Consulting Inc. (NJ), PO Box 95135, Chicago, IL 60694-5135; and (4)
       BankDirect Capital Finance, P.O. Box 660448, Dallas, TX 75266-0448.

   •   the Ordinary Course Professionals Motion, Expedited Hearing Motion, and First Day
       Hearing Agenda to be served via overnight mail on the Ordinary Course Professionals
       Service List attached hereto as Exhibit I.

   •   the Lease Rejection Motion to be served via first class mail on the Contract Counterparties
       Service List attached hereto as Exhibit J.




                          [Remainder of page left intentionally blank]




                                                5
Case 20-41308     Doc 64        Filed 03/10/20 Entered 03/11/20 00:31:28       Main Document
                                            Pg 6 of 31


Dated: March 10, 2020



State of New York
County of New York

Subscribed and sworn to ( or affirmed) before me on March 10, 2020, by Kelsey L. Gordon
proved to me on the basis 01 s tisfactory evidence to be the person who appeared before me.




      JAMES
     Notary P                  ork
                    370846
       Qualifi      York County
     Commissio     February 12. 2022




                                               6
                                                                                      SRF 40499
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                     Pg 7 of 31


                                    Exhibit A
                                                  Case 20-41308        Doc 64               Filed 03/10/20 Entered 03/11/20 00:31:28                    Main Document
                                                                                                        PgExhibit
                                                                                                           8 ofA31
                                                                                                          Master Service List
                                                                                                       Served as set forth below


                                   DESCRIPTION                                   NAME                                              ADDRESS                                 EMAIL                METHOD OF SERVICE
                                                                                                    Attn: Ira Dizengoff and Brad Kahn
                                                                                                    1 Bryant Park                                       idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group and the DIP Lenders   Akin Gump Strauss Hauer & Feld LLP     New York NY 10036                                   bkahn@akingump.com                  Overnight Mail and Email
                                                                                                    Attn: Brian A. Glasser
                                                                                                    209 Capitol Street
Counsel to Reserves                                          Bailey & Glasser LLP                   Charleston WV 25301                                                                     Overnight Mail
                                                                                                    Attn: Luther J. Grafe
                                                                                                    11191 Illinois Route 185
Top 20 Unsecured Creditor                                    Bankdirect Capital Finance             Hillsboro IL 62049                                  lgrafe@bankdirectcapital.com        Overnight Mail and Email
                                                                                                    Attn: Christopher P. Schueller and Timothy Palmer
                                                                                                    Union Trust Building
                                                                                                    501 Grant Street, Suite 200                         christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)                 Buchanan Ingersoll & Rooney PC         Pittsburgh PA 15219-4413                            timothy.palmer@bipc.com             Overnight Mail and Email
                                                                                                    Attn: Thomas H. Riske, Esq.
                                                                                                    120 South Central Avenue
                                                                                                    Ste. 1800
Counsel to Javelin Global Commodities (UK) Ltd.              Carmody MacDonald P.C.                 St. Louis MO 63105                                  thr@carmodymacdonald.com            Overnight Mail and Email
                                                                                                    Attn: Ronald Hewitt
                                                                                                    The New York Times Building
                                                                                                    620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)                Covington & Burling LLP                New York NY 10018-1405                              rhewitt@cov.com                     Overnight Mail and Email
                                                                                                    Attn: Steve McCullick
                                                                                                    9150 96the Avenue
Top 20 Unsecured Creditor                                    Dewind One Pass Trenching LLC          Zeeland MI 49464                                    steve@dewindonepass.com             Overnight Mail and Email
                                                                                                    Attn: Nick Johnson
                                                                                                    P.O Box 403943
Top 20 Unsecured Creditor                                    Fabick Mining Inc                      Atlanta GA 30384-3943                               nicholas.johnson@fabickmining.com   Overnight Mail and Email
                                                                                                    Attn: Shawn Collins
                                                                                                    654 Main Street
Top 20 Unsecured Creditor                                    Flanders Electric Motor Service        Rockwood PA 15557                                   scollins@flandersinc.com            Overnight Mail and Email
                                                                                                    Attn: President or General Counsel
                                                                                                    One Metropolitan Square , 211 North Broadway
                                                                                                    Suite 2600
Debtors                                                      Foresight Energy LP                    St. Louis MO 63102                                                                      Overnight Mail
                                                                                                    Attn: Steve Williams
                                                                                                    P.O Box 952121
Top 20 Unsecured Creditor                                    Fuchs Lubricants Co                    St Louis MO 63195-2121                              Steve.Williams@fuchs.com            Overnight Mail and Email
                                                                                                    Attn: John Richards
                                                                                                    P.O Box 71735
Top 20 Unsecured Creditor                                    Heritage Cooperative Inc               Chicago IL 60694-1735                               jrichards@heritagecooperative.com   Overnight Mail and Email
                                                                                                    Centralized Insolvency Operation
                                                                                                    2970 Market Street
                                                                                                    Mail Stop 5 Q30 133
Internal Revenue Service                                     Internal Revenue Service               Philadelphia PA 19104-5016                                                              Overnight Mail
                                                                                                    Centralized Insolvency Operation
                                                                                                    Insolvency 5334 STL
                                                                                                    P.O. Box 7346
Internal Revenue Service                                     Internal Revenue Service               Philadelphia PA 19101-7346                                                              Overnight Mail
                                                                                                    Attn: Jeff Hurt
                                                                                                    29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                    International Belt Sales LLC           Pepper Pike OH 44122                                JEFFREYCHURT@aol.com                Overnight Mail and Email




            In re: Foresight Energy LP, et al.
            Case No. 20-41308-659                                                                             Page 1 of 4
                                                 Case 20-41308                Doc 64              Filed 03/10/20 Entered 03/11/20 00:31:28            Main Document
                                                                                                              PgExhibit
                                                                                                                 9 ofA31
                                                                                                                Master Service List
                                                                                                             Served as set forth below


                                   DESCRIPTION                                             NAME                                        ADDRESS                          EMAIL                 METHOD OF SERVICE
                                                                                                          Attn: William Baker
                                                                                                          P.O Box 4835
Top 20 Unsecured Creditor                                           Irwin Mine And Tunneling Supply       Evansville IN 47724                         wbaker@irwincar.com                 Overnight Mail and Email
                                                                                                          Attn: Jay Bazemore
                                                                                                          P.O Box 465
Top 20 Unsecured Creditor                                           Jabo Supply Corporation               West Frankfort IL 62896                     jbazemore@jabosupply.com            Overnight Mail and Email
                                                                                                          Attn: Tony Calandra
                                                                                                          P.O Box 603800
Top 20 Unsecured Creditor                                           Jennchem Mid-West                     Charlotte NC 28260-3800                     tcalandra@jennmar.com               Overnight Mail and Email
                                                                                                          Attn: Tony Calandra
                                                                                                          P.O Box 603800
Top 20 Unsecured Creditor                                           Jennmar of West Kentucky Inc.         Charlotte NC 28260-3800                     tcalandra@jennmar.com               Overnight Mail and Email
                                                                                                          Attn: Tony Calandra
                                                                                                          P.O Box 405655
Top 20 Unsecured Creditor                                           Jennmar Services                      Atlanta GA 30384-5655                       tcalandra@jennmar.com               Overnight Mail and Email
                                                                                                          Attn: Nick Johnson
                                                                                                          PO Box 369
Top 20 Unsecured Creditor                                           John Fabick Tractor Company           Canfield OH 44406-0369                      nicholas.johnson@fabickmining.com   Overnight Mail and Email
                                                                                                          Attn: Nick Johnson
                                                                                                          364 Libson Street
Top 20 Unsecured Creditor                                           John Fabick Tractor Company           Canfield OH 44406-0369                      nicholas.johnson@fabickmining.com   Overnight Mail and Email
                                                                                                          Attn: Dan Spears
                                                                                                          P.O Box 504794
Top 20 Unsecured Creditor                                           Joy Global Conveyors Inc              St Louis MO 63150-4794                      dan.spears@mining.komatsu           Overnight Mail and Email
                                                                                                          Attn: Dan Spears
                                                                                                          P.O Box 504794
Top 20 Unsecured Creditor                                           Joy Global Undergound Mining LLC      St. Louis MO 63150-4794                     dan.spears@mining.komatsu           Overnight Mail and Email
                                                                                                          Attn: Nicole L. Greenblatt
                                                                                                          601 Lexington Avenue
Counsel to Murray Energy Corporation                                Kirkland & Ellis LLP                  New York NY 10022                                                               Overnight Mail
                                                                                                          Attn: General Counsel
                                                                                                          48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                         Lord Securities Corporation           New York NY 10043                                                               Overnight Mail
                                                                                                          Attn: General Counsel
Counsel to the Collateral Trustee under the Debtors' secured debt                                         48 Wall Street, 27th Floor
facilities (lord Securities)                                        Lord Securities Corporation           New York NY 10043                                                               Overnight Mail
                                                                                                          Attn: Dave Mayo
                                                                                                          P.O Box 28330
Top 20 Unsecured Creditor                                           Mayo Manufacturing Co Inc             St. Louis MO 63146                          david.mayo@mayowv.com               Overnight Mail and Email
                                                                                                          Attn: Dennis F. Dunne and Parker Milender
                                                                                                          55 Hudson Yards                             ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                               Milbank LLP                           New York NY 10001                           pmilender@milbank.com               Overnight Mail and Email
                                                                                                          Attn: Bob Purvis
                                                                                                          2853 Ken Gray Blvd.
                                                                                                          Suite 4
Top 20 Unsecured Creditor                                           Mine Supply Company                   West Frankfort IL 62896                     bob.purvis@purvisindustries.com     Overnight Mail and Email
                                                                                                          Attn: Patrick D. Cloud
                                                                                                          P.O Box 742784
Top 20 Unsecured Creditor                                           Mt Olive & Staunton Coal Co Trust     Atlanta GA 30374-2784                       pcloud@heylroyster.com              Overnight Mail and Email
                                                                                                          Attn: Greg Wooten
                                                                                                          372 Park Lane
Top 20 Unsecured Creditor                                           Natural Resource Partners LLP         Herrin IL 62948                             gwooten@wpplp.com                   Overnight Mail and Email




            In re: Foresight Energy LP, et al.
            Case No. 20-41308 -659                                                                                  Page 2 of 4
                                                    Case 20-41308                   Doc 64            Filed 03/10/20 Entered 03/11/20 00:31:28                   Main Document
                                                                                                                 Pg Exhibit
                                                                                                                    10 ofA 31
                                                                                                                              Master Service List
                                                                                                                           Served as set forth below


                                    DESCRIPTION                                              NAME                                                      ADDRESS                       EMAIL             METHOD OF SERVICE
                                                                                                                      Attn:
                                                                                                                      111 S. 10th Street
                                                                                                                      Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee        St. Louis MO 63102                                                           Overnight Mail
                                                                                                                      Attn: Pedro Jimenez, Irena Goldstein
                                                                                                                      200 Park Ave                               pedrojimenez@paulhastings.com
Counsel to Javelin and Uniper                                              Paul Hastings LLP                          New York NY 10166                          irenagoldstein@paulhastings.com   Overnight Mail and Email
                                                                                                                      Attn: Peter Freissle
                                                                                                                      P.O Box 827
Top 20 Unsecured Creditor                                                  Polydeck Screen Corporation                Pound VA 24279                             p.freissle@polydeck.com           Overnight Mail and Email
                                                                                                                      Attn: Pat Popicg
                                                                                                                      46226 National Road
Top 20 Unsecured Creditor                                                  R M Wilson Co Inc                          St Clairsville OH 43950                    ppopicg@rmwilson.com              Overnight Mail and Email
                                                                                                                      Attn: Bill Lawrence
                                                                                                                      610 Sneed Road
Top 20 Unsecured Creditor                                                  Rggs Land & Minerals                       Carbondale IL 62902                        blawrence@sginterests.com         Overnight Mail and Email
                                                                                                                      Attn: Patricia I. Chen
                                                                                                                      Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                                   Ropes & Gray                               Boston MA 02199-3600                       patricia.chen@ropesgray.com       Overnight Mail and Email
                                                                                                                      Attn: Secretary of the Treasury
                                                                                                                      100 F Street, NE
Securities and Exchange Commission - Headquarters                          Securities & Exchange Commission           Washington DC 20549                        secbankruptcy@sec.gov             Overnight Mail and Email
                                                                                                                      Attn: Bankruptcy Department
                                                                                                                      175 W. Jackson Boulevard
                                                                           Securities & Exchange Commission - Chicago Suite 900                                  secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago Office                          Office                                     Chicago IL 60604                           bankruptcynoticeschr@sec.gov      Overnight Mail and Email
                                                                                                                      Attn: Paul Slater
                                                                                                                      P.O Box 890889
Top 20 Unsecured Creditor                                                  Snf Mining Inc                             Charlotte NC 28289-0889                    pslater@snfhc.com                 Overnight Mail and Email
                                                                                                                      Attn: John Spoor
                                                                                                                      P.O Box 603800
Top 20 Unsecured Creditor                                                  State Electric Supply Co                   Charlotte NC 28260-3800                    john.spoor@stateelectric.com      Overnight Mail and Email
                                                                                                                      Attn: Bankruptcy Department
                                                                                                                      100 West Randolph Street
Attorney General for the State of Illinois                                 State of Illinois Attorney General         Chicago IL 60601                           webmaster@atg.state.il.us         Overnight Mail and Email
                                                                                                                      Attn: Bankruptcy Department
                                                                                                                      Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri                                 State of Missouri Attorney General         Jefferson City MO 65102                    attorney.general@ago.mo.gov       Overnight Mail and Email
                                                                                                                      Attn: Bankruptcy Department
                                                                                                                      30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                                     State of Ohio Attorney General             Columbus OH 43215                                                            Overnight Mail
                                                                                                                      Attn: Mark V. Bossi
                                                                                                                      One US Bank Plaza
Counsel to Ad Hoc First Lien Group                                         Thompson Coburn LLP                        St. Louis MO 63101                         mbossi@thompsoncoburncom          Overnight Mail and Email
                                                                                                                      Attn: Henry Looney
                                                                                                                      P.O Box 71206
Top 20 Unsecured Creditor                                                  United Central Industrial Supply           Chicago IL 60694-1206                      Henry.Looney@unitedcentral.net    Overnight Mail and Email
                                                                                                                      Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                      Thomas Eagleton U.S. Courthouse
                                                                           United States Attorney’s Office for the    111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri       Eastern District of Missouri               St. Louis MO 63102                                                           Overnight Mail




             In re: Foresight Energy LP, et al.
             Case No. 20-41308-659                                                                                                Page 3 of 4
                                                Case 20-41308       Doc 64            Filed 03/10/20 Entered 03/11/20 00:31:28         Main Document
                                                                                                 Pg Exhibit
                                                                                                    11 ofA 31
                                                                                                    Master Service List
                                                                                                 Served as set forth below


                                  DESCRIPTION                                NAME                                            ADDRESS                     EMAIL                     METHOD OF SERVICE
                                                                                              Attn: Brian Miles
                                                                                              P. O. Box 301749
Top 20 Unsecured Creditor                                 Us United Bulk Terminal             Dallas TX 75303-1749                     UBT-AR@unitedbulkterminals.com          Overnight Mail and Email
                                                                                              Attn: David Wallace
                                                                                              P.O Box 74008932
Top 20 Unsecured Creditor                                 Wallace Electrical Systems LLC      Chicago IL 60674-8932                    Dwallace@wallaceelectricalsystems.com   Overnight Mail and Email
                                                                                              Attn: David Wallace
                                                                                              P.O Box 74008932
Top 20 Unsecured Creditor                                 Wallace Industrial LLC              Chicago IL 60674-8932                    Dwallace@wallaceelectricalsystems.com   Overnight Mail and Email
                                                                                              Attn: Brandon Bonfig
                                                                                              50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                                 Wilmington Trust National Assoc     Minneapolis MN 55402                     bbonfig@wilmingtontrust.com             Overnight Mail and Email
                                                                                              Attn: Greg Wooten
                                                                                              372 Park Lane
Top 20 Unsecured Creditor                                 Wpp LLC                             Herrin IL 62948                          gwooten@wpplp.com                       Overnight Mail and Email




           In re: Foresight Energy LP, et al.
           Case No. 20-41308-659                                                                        Page 4 of 4
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                    Pg 12 of 31


                                    Exhibit B
                                              Case 20-41308         Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28                              Main Document
                                                                                        PgExhibit
                                                                                           13 ofB31
                                                                                         Facsimile Master Service List
                                                                                             Served via facsimile


                                 DESCRIPTION                                                  NAME                                            NOTICE NAME                                       FAX
Counsel to the Ad Hoc First Lien Group and the DIP Lenders                   Akin Gump Strauss Hauer & Feld LLP          Attn: Ira Dizengoff and Brad Kahn                       212-872-1002
                                                                                                                         Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn
Proposed Counsel to the Debtors and Debtors in Possession                    Armstrong Teasdale, LLP                     Redmond                                                 314-621-5065
Counsel to Javelin Global Commodities (UK) Ltd.                              Carmody MacDonald P.C.                      Attn: Thomas H. Riske, Esq.                             314-8545-8660
Counsel to the Ad Hoc Crossover Group                                        Milbank LLP                                 Attn: Dennis F. Dunne and Parker Milender               212-822-5770; 212-822-5290
Office of the United States Trustee for the Eastern District of Missouri     Office of the United States Trustee         Attn: United States Trustee                             314-539-2990
Counsel to Javelin and Uniper                                                Paul Hastings LLP                           Attn: Pedro Jimenez, Irena Goldstein                    212-230-7790; 212-303-7093
                                                                             Paul, Weiss, Rifkind, Wharton & Garrison    Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
Counsel to the Debtors and Debtors in Possession                             LLP                                         Lovett                                                  212-757-3990
Attorney General for the State of Missouri                                   State of Missouri Attorney General          Attn: Bankruptcy Department                             573-751-0774
                                                                             United States Attorney’s Office for the
United States Attorney’s Office for the Eastern District of Missouri         Eastern District of Missouri                Attn: Jeffrey B. Jensen, U.S. Attorney                  314-539-2309




         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                    Page 1 of 1
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                    Pg 14 of 31


                                    Exhibit C
                                              Case 20-41308                  Doc 64      Filed 03/10/20 Entered 03/11/20 00:31:28                            Main Document
                                                                                                    PgExhibit
                                                                                                       15 ofC31
                                                                                                           Banks Service List
                                                                                                       Served via overnight mail


                NAME                                    ADDRESS 1                             ADDRESS 2                            CITY     STATE    POSTAL CODE            EMAIL              METHOD OF SERVICE
CNB BANK & TRUST                             450 WEST SIDE SQUARE                                                           CARLINVILLE     IL      62626                                   Overnight Mail
F.N.B. WEALTH MANAGEMENT                     ATTN: VICKI L. HARRIGER, CTFA     224 ALLEGHENY STREET, MAIL CODE: HOL         HOLLIDAYSBURG   PA      62959          harrigerv@fnb-corp.com   Overnight Mail and Email
FIRST SOUTHERN BANK                          300 TOWER SQUARE                                                               MARION          IL      43219                                   Overnight Mail
THE HUNTINGTON NATIONAL BANK                 7 EASTON OVAL                                                                  COLUMBUS        OH      16648                                   Overnight Mail




        In re: Foresight Energy LP, et al.
        Case No. 20-41308-659                                                                                 Page 1 of 1
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                    Pg 16 of 31


                                    Exhibit D
                                            Case 20-41308    Doc 64       Filed 03/10/20 Entered 03/11/20 00:31:28                     Main Document
                                                                                     PgExhibit
                                                                                        17 ofD31
                                                                               Coal Sale Contract Notice Parties Service List
                                                                                         Served via overnight mail


                          NAME                                                ADDRESS 1                                    CITY        STATE      POSTAL CODE         COUNTRY
AMERICAN ENERGY CORPORATION                                 43521 MAYHUGH HILL RD                                BEALLSVILLE      OH           43716
ARCHER DANIELS MIDLAND COMPANY                              4666 FARIS PARKWAY                                   DECATUR          IL           62526
BIG RIVERS ELECTRIC CORPORATION                             201 THIRD STREET                                     HENDERSON        KY           42420
CEMEX SOUTHEAST LLC                                         1617 ARCOLA ROAD                                     DEMOPOLIS        AL           36732
CITY OF LAKELAND                                            501 E LEMON STREET                                   LAKELAND         FL           33801
DUKE ENERGY INDIANA INC                                     526 SOUTH CHURCH STREET                              CHARLOTTE        NC           28202
DUKE ENERGY KENTUCKY, INC.                                  526 SOUTH CHURCH STREET EC02F                        CHARLOTTE        NC           26201
DUKE ENERGY PROGRESS                                        526 SOUTH CHURCH STREET EC02F                        CHARLOTTE        NC           26201
DYNEGY COMMERCIAL ASSET MANAGEMENT                          601 TRAVIS STREET SUITE 1400                         HOUSTON          TX           77002
EAST KENTUCKY POWER COOPERATIVE, INC.                       4775 LEXINGTON ROAD, P.O. Box 707                    WINCHESTER       KY           40392
FIRST ENERGY GENERATION                                     341 WHITE POND DRIVE                                 AKRON            OH           44320
GAVIN POWER LLC                                             7397 NORTH STATE ROUTE 7                             CHESHIRE         OH           45620
GEORGIA POWER COMPANY                                       241 RALPH MCGILL BOULEVARD N E                       ATLANTA          GA           30308
GULF POWER COMPANY                                          P.O. BOX 2641                                        BIRMINGHAM       AL           35291
JAVELIN GLOBAL COMMODITIES LTD                              THIRD FLOOR, 7 HOWICK PLACE                          LONDON                        SW1P 1BB         UNITED KINGDOM
LOUISVILLE GAS & ELECTRIC COMPANY                           820 WEST BROADWAY                                    LOUISVILLE       KY           40202
ORLANDO UTILITIES COMMISSION                                P.O. BOX 3193                                        ORLANDO          FL           32802
SANTEE COOPER                                               ONE RIVERWOOD DRIVE                                  MONCKS CORNER    SC           29461
SOUTHERN ILLINOIS POWER COOPERATIVE                         11543 LAKE OF EGYPT ROAD                             MARION           IL           62959
TAMPA ELECTRIC COMPANY                                      702 FRANKLIN STREET PLAZA 7                          TAMPA            FL           33602
TENNESSEE VALLEY AUTHORITY                                  DEPARTMENT 888-018                                   KNOXVILLE        TN           37995-8018
THE AMERICAN COAL COMPANY                                   46226 NATIONAL ROAD                                  ST CLAIRSVILLE   OH           43950




       In re: Foresight Energy LP, et al.
       Case No. 20-41308-659                                                                    Page 1 of 1
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                    Pg 18 of 31


                                    Exhibit E
                                           Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28                     Main Document
                                                                               Pg 19 of 31
                                                                                     Exhibit E
                                                                                 Utilities Service List
                                                                              Served via overnight mail

                        NAME                                               ADDRESS 1                                   CITY                STATE         ZIP      COUNTRY
AKIN WATER DISTRICT                                        ATTN: PRESIDENT OR GENERAL COUNSEL             8339 BOLEN STORE RD       THOMPSONVILLE   IL         62890
AMEREN ILLINOIS                                            ATTN: PRESIDENT OR GENERAL COUNSEL             300 LIBERTY ST            PEORIA          IL         61602
AT&T                                                       PO BOX 105262                                                            ATLANTA         GA         30348
AT&T                                                       PO BOX 5080                                                              CAROL STREAM    IL         60197-5080
AT&T                                                       PO BOX 6463                                                              CAROL STREAM    IL         60197-6463
AT&T TELECONFERENCE SERVICES                               PO BOX 5002                                                              CAROL STREAM    IL         60197-5002
BULLDOG SYSTEMS, LLC                                       PO BOX 788                                                               HARRISBURG      IL         62946
CENTURYLINK                                                BUSINESS SERVICES                              PO BOX 52187              PHOENIX         AZ         85072-2187
CITY OF HILLSBORO                                          PO BOX 556                                                               HILLSBORO       IL         62049-0556
CMC RURAL WATER DISTRICT                                   PO BOX 468                                                               CARLINVILLE     IL         62626-0468
CONFERTEL                                                  ATTN: PRESIDENT OR GENERAL COUNSEL             2385 CAMINO VIDA ROBLE    CARLSBAD        CA         92011
CONSOLIDATED COMMUNICATIONS                                PO Box 7001                                                              MATTOON         IL         61938-7001
CORINTH WATER DISTRICT                                     ATTN: PRESIDENT OR GENERAL COUNSEL             20219 CORINTH ROAD        PITTSBURG       IL         62974
CWI OF ILLINOIS 732 REPUBLIC SERVICES                      ATTN: PRESIDENT OR GENERAL COUNSEL             1540 LANDFILL RD          DE SOTO         IL         62924
DC WASTE & RECYCLING, INC                                  PO BOX 20                                                                HILLSBORO       IL         62049
FLOWERS SANITATION SERVICE                                 ATTN: PRESIDENT OR GENERAL COUNSEL             900 W FORTUNE ST          VIRDEN          IL         62690
FRONTIER COMMUNICATIONS                                    PO Box 20567                                                             ROCHESTER       NY         14602-0567
FUTIVA LLC                                                 ATTN: PRESIDENT OR GENERAL COUNSEL             201 ROUTE 142 E           DAHLGREN        IL         62828
HAMILTON COUNTY WATER DISTRICT                             PO BOX 220                                     108 EAST BROADWAY         MCLEANSBORO     IL         62859
HOSTWAY                                                    PO Box 3480                                                              CHICAGO         IL         60654
LEVEL 3 CENTURY LINK                                       ATTN: PRESIDENT OR GENERAL COUNSEL             1025 ELDORADO BLVD        BLOOMFIELD      CO         80021
MJM ELECTRIC                                               PO BOX 80                                      264 NORTH EAST ST.        CARLINVILLE     IL         62626-0080
REND LAKE CONSERVANCY DISTRICT                             PO BOX 907                                                               BENTON          IL         62812
REPUBLIC SERVICES                                          ATTN: PRESIDENT OR GENERAL COUNSEL             716 SKYLINE DR            MARION          IL         62959-487171
SIT CO LLC                                                 ATTN: PRESIDENT OR GENERAL COUNSEL             4631 O'HARA DR            EVANSVILLE      IN         47711-2864
SOUTHEASTERN ILLINOIS ELECTRIC                             ATTN: PRESIDENT OR GENERAL COUNSEL             100 COOPERATIVE WAY       CARRIER MILLS   IL         62917
SPECTRUM BUSINESS CHARTER COMMUNICATIONS                   ATTN: PRESIDENT OR GENERAL COUNSEL             4145 S FALKENBURG RD      RIVERVIEW       FL         33578-8652
VECTREN ENERGY DELIVERY                                    ATTN: PRESIDENT OR GENERAL COUNSEL             211 NW RIVERSIDE DR       EVANSVILLE      IN         47708
VERIZON                                                    PO BOX 489                                                               NEWARK          NJ         07101-0489
WAYNE-WHITE COUNTIES ELEC COOP                             PO DRAWER E                                                              FAIRFIELD       IL         62837-0090
WINDSTREAM                                                 ATTN: CUSTOMER CARE                            PO BOX 3177               CEDAR RAPIDS    IA         52406-3177




      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                                          Page 1 of 1
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                    Pg 20 of 31


                                    Exhibit F
                                   Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28             Main Document
                                                                       Pg 21 of 31
                                                                          Exhibit F
                                                                 Taxing Authorities Service List
                                                                   Served via overnight mail

                           NAME                                   ADDRESS 1                        ADDRESS 2            CITY        STATE        ZIP
                                                                                                                                            43950-
BELMONT COUNTY TREASURER                             101 WEST MAIN STREET                                      ST CLAIRSVILLE       OH      1260
BENTON HIGH SCHOOL                                   511 EAST MAIN STREET                                      BENTON               IL      62812
BENTON LIBRARY DISTRICT                              P.O. BOX 548                                              BENTON               IL      62812
BOND COUNTY                                          203 W COLLEGE                                             GREENVILLE           IL      62246
COLT                                                 3801 PGA BOULEVARD SUITE 903                              PALM BEACH GARDENS   FL      33410
FRANKLIN COUNTY TREASURER                            P.O. BOX 967                                              BENTON               IL      62812
GALLATIN COUNTY TREASURER                            P.O. BOX 310                                              SHAWNEETOWN          IL      62984
GREGORY FX DALY COLLECTOR (ST LOUIS CITY)            P.O. BOX 66877                                            ST. LOUIS            MO      63166
HAMILTON COUNTY TAX ASSESSOR                         100 S JACKSON ST                              ROOM 4      MC LEANSBORO         IL      62859
HENDERSON COUNTY SHERIFF                             20 NORTH MAIN STREET                          SUITE 112   HENDERSON            KY      42420
ILLINOIS DEPARTMENT OF REVENUE                       P.O. BOX 19030                                            SPRINGFIELD          IL      62794-9447
ILLINOIS DEPARTMENT OF REVENUE                       P.O. BOX 19447                                            SPRINGFIELD          IL      62794-9447
                                                                                                                                            62702-
ILLINOIS DEPT OF NATURAL RESOURCES                   ONE NATURAL RESOURCES WAY                                 SPRINGFIELD          IL      1271
INDEPENDENCE LAND                                    LOCKBOX 2495                                              COLUMBUS             OH      43260
INDIANA DEPARTMENT OF REVENUE                        P.O. BOX 1028                                             INDIANAPOLIS         IN      46206-1028
INDIANA DEPARTMENT OF REVENUE                        P.O. BOX 7218                                             INDIANAPOLIS         IN      46206-1028
KENTUCKY DEPARTMENT OF REVENUE                       501 HIGH STREET                                           FRANKFORT            KY      40601
                                                                                                                                            40602-
KENTUCKY STATE TREASURER                             501 HIGH STREET                                           FRANKFORT            KY      0491
LOUISIANA DEPT OF REVENUE                            P.O. BOX 61030                                            NEW ORLEANS          LA      70161
MACOUPIN COUNTY SHERIFF                              215 S E STREET                                            CARLINVILLE          IL      62626
MISSOURI DEPARTMENT OF REVENUE                       P.O. BOX 999                                              JEFFERSON CITY       MO      65105
MONTGOMERY COUNTY TREASURER                          1 COURTHOUSE SQUARE ROOM 101                              HILLSBORO            IL      62049
NEW RIVER ROYALTY                                    3801 PGA BOULEVARD SUITE 903                              PALM BEACH GARDENS   FL      33410
OFFICE OF SURFACE MINING                             P.O. BOX 979068                                           ST. LOUIS            MO      63197-9000
POSEY COUNTY TREASURER                               126 E THIRD ST                                            MOUNT VERNON         IN      47620
REND LAKE COLLEGE                                    468 KEN GRAY PARKWAY                                      INA                  IL      62846
REND LAKE CONSERVANCY DISTRICT                       P.O. Box 907                                              BENTON               IL      62812

      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                                Page 1 of 2
                                  Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28             Main Document
                                                                      Pg 22 of 31
                                                                         Exhibit F
                                                                Taxing Authorities Service List
                                                                  Served via overnight mail

                    NAME                                          ADDRESS 1                       ADDRESS 2            CITY         STATE        ZIP
RGGS                                                100 WAUGH DR STE 400                                      HOUSTON              TX       77007
RUGER                                               3801 PGA BOULEVARD SUITE 903                              PALM BEACH GARDENS   FL       33410
SALINE COUNTY TREASURER                             10 E POPLAR STREET                                        HARRISBURG           IL       62946
WILLIAMSON COUNTY TREASURER                         407 N MONROE STE 104                                      MARION               IL       62959
WPP                                                 LOCKBOX 2495                                              COLUMBUS             OH       43260




     In re: Foresight Energy LP, et al.
     Case No. 20-41308-659                                                Page 2 of 2
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                    Pg 23 of 31


                                    Exhibit G
                              Case 20-41308   Doc 64    Filed 03/10/20 Entered 03/11/20 00:31:28          Main Document
                                                                   Pg 24 of 31
                                                                      Exhibit G
                                                           Obligee Notice Parties Service List
                                                               Served via overnight mail

                          NAME                                    ADDRESS 1                  ADDRESS 2           CITY      STATE    POSTAL CODE
CITY OF HILLSBORO IL                                   447 S MAIN ST                                     HILLSBORO        IL       62049
COUNTY OF WILLIAMSON STATE OF IL                       1817 N COURT STREET                               MARION           IL       62950
DEPT OF ARMY ST LOUIS DIS CORPS ENG                    1222 SPRUCE STREET                                ST. LOUIS        MO       63103
EASTERN TOWNSHIP                                       22165 MAIN STREET                                 THOMPSONVILLE    IL       62890
EJ WATER COOPERATIVE                                   108 S MAIN STREET                                 DIETERICH        IL       62424
HAMILTON COUNTY HIGHWAY DEPARTMENT                     100 S JACKSON                                     MCLEANSBORO      IL       62959
IL DEPT NAT RES DIV MINERAL MINES                      1 NATURAL RESOURCES WAY                           SPRINGFIELD      IL       62702
IL DEPT NAT RES DIV OIL GAS                            1 NATURAL RESOURCES WAY                           SPRINGFIELD      IL       62702
IL DEPT OF TRANSPORTATION                              2300 S DIRKSEN PKWY                               SPRINGFIELD      IL       62764
IL ENVIRONMENTAL PROTECTION AGENCY                     77 WEST JACKSON BLVD                              CHICAGO          IL       60604
ILLINOIS DEPT OF NATURAL RESOURCES                     1 NATURAL RESOURCES WAY                           SPRINGFIELD      IL       62702
JEFFREY WATKINS KATELYNN WATKINS                       22190 BLACK STREET                                THOMPSONVILLE    IL       62890
PEOPLE OF THE STATE OF ILLINOIS                        1 NATURAL RESOURCES WAY                           SPRINGFIELD      IL       62702
EAST FORK TOWNSHIP, IL                                 500 SOUTH PROSPECT                   PO BOX 181   COFFEEN          IL       62017
MONTGOMERY COUNTY WATER COMPANY                        P.O. BOX 335                                      DIETERICH        IL       62424




   In re: Foresight Energy LP, et al.
   Case No. 20-41308-659                                               Page 1 of 1
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                    Pg 25 of 31


                                    Exhibit H
                                            Case 20-41308   Doc 64      Filed 03/10/20 Entered 03/11/20 00:31:28                          Main Document
                                                                                   Pg 26 of 31
                                                                                            Exhibit H
                                                                                   Insurance Parties Service List
                                                                                     Served via overnight mail


                       NAME                                                   ADDRESS 1                             ADDRESS 2              CITY      STATE    POSTAL CODE       COUNTRY
ACE AMERICAN INSURANCE COMPANY                         2465 KUSER ROAD SUITE 202                                                HAMILTON            NJ       08690
AGCS                                                   1817 N COURT STREET                                                      MARION              IL       62950
AIG                                                    150 NORTH FIELD DRIVE SUITE 190                                          LAKE FOREST         IL       60045
AIG NATIONAL UNION FIRE INS                            175 WATER STREET                                                         NEW YORK            NY       10038
APOLLO CONSORTIUM                                      150 NORTH FIELD DRIVE SUITE 190                                          LAKE FOREST         IL       60045
ARGO BERMUDA                                           ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
ARGONAUT INSURANCE COMPANY                             654 MAIN STREET                                                          ROCKWOOD            PA       15557
ASPEN                                                  590 MADISON AVENUE, 7TH FLOOR                                            NEW YORK            NY       10022
AWAC BERMUDA                                           ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
AXIS USA                                               111 SOUTH WACKER DRIVE, SUITE 3500                                       CHICAGO             IL       60606
BRIT US                                                RT SPECIALTY LLC 500 W MONROE ST, 30TH FL                                CHICAGO             IL       60661
CNA                                                    1000 WILSHIRE AVE, SUITE 1800                                            LOS ANGELES         CA       90017
CONTINENTAL CASUALTY INSURANCE COMPANY                 151 NORTH FRANKLIN STREET                                                CHICAGO             IL       60606
CONTINENTAL INSURANCE CO                               500 COLLEGE ROAD EAST                                                    PRINCETON           NJ       08540
ENDURANCE AMERICAN INSURANCE CO.                       ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
EVANSTON INSURANCE CO                                  10 PARKWAY NORTH                                                         DEERFIELD           IL       60015
HARTFORD FINANCIAL SERVICES GROUP                      277 PARK AVENUE, 15TH FLOOR                                              NEW YORK            NY       10172
HIIG                                                   6430 SOUTH FIDDLERS GREEN CIRCLE, SUITE 400                              GREENWOOD VILLAGE   CO       80111
ILLINOIS NATIONAL INSURANCE CO                         175 WATER STREET                                                         NEW YORK            NY       10038
INTERNATIONAL MARINE UNDERWRITERS (IMU)                ONE STATE STREET PLAZA FLOOR 31                                          NEW YORK            NY       10004
IRONSHORE SPECIALTY INSURANCE COMPANY                  175 BERKELEY STREET                                                      BOSTON              MA       02116
LEXINGTON INSURANCE COMPANY                            1300 E 9TH STREET SUITE 1400                                             CLEVELAND           OH       44114
LIBERTY BERMUDA                                        ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
LIBERTY MUTUAL                                         LIG MARINE MANAGERS 111 2ND AVE NE STE 1101                              ST. PETERSBURG      FL       33701
LLOYD'S (AMTRUST)                                      ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
LLOYD'S (BEAZLEY LED)                                  ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
LLOYD'S (MARKEL LED)                                   ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
LLOYDS OF LONDON                                       ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
MARKEL BERMUDA                                         ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
MS AMLIN                                               ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
NATIONAL UNION FIRE INSURANCE                          175 WATER STREET                                                         NEW YORK            NY       10038
NAVIGATORS                                             1 PENN PLAZA                                                             NEW YORK            NY       10119
OCIL BERMUDA                                           ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
ROCKWOOD CASUALTY INSURANCE COMPANY                    654 MAIN STREET                                                          ROCKWOOD            PA       15557
RSUI INDEMNITY                                         945 EAST PACES FERRY RD. SUITE 1800                                      ATLANTA             GA       30326
SOMPO (LONDON)                                         1221 AVENUE OF THE AMERICAS                                              NEW YORK            NY       10020
SOMPO INTERNATIONAL                                    ED BROKING LLP 52 LEADENHALL ST                                          LONDON                       EC3A 2EB       UNITED KINGDOM
STARR SURPLUS LINES INSURANCE COMPANY                  399 PARK AVE 8TH FL                                                      NEW YORK            NY       10022
STARSTONE SPECIALTY INSURANCE CO.                      90 SOUTH LASALLE ST, SUITE 1400                                          CHICAGO             IL       60603


       In re: Foresight Energy LP, et al.
       Case No. 20-41308-659                                                                Page 1 of 2
                                            Case 20-41308   Doc 64     Filed 03/10/20 Entered 03/11/20 00:31:28                           Main Document
                                                                                  Pg 27 of 31
                                                                                          Exhibit H
                                                                                 Insurance Parties Service List
                                                                                   Served via overnight mail


                        NAME                                                 ADDRESS 1                            ADDRESS 2              CITY     STATE    POSTAL CODE   COUNTRY
THE INS CO OF THE STATE OF PA                          AIG PO BOX 30174                                                       NEW YORK           NY       10087-0174
THE INS CO OF THE STATE OF PA                          AIG PO BOX 30174                                                       NEW YORK           NY       10087-0174
THE TRAVELERS INDEMNITY CO.                            ONE TOWER SQUARE                                                       HARTFORD           CT       06183
TWIN CITY FIRE INSURANCE COMPANY                       THE HARTFORD 4401 MIDDLE SETTLEMENT                                    NEW HARTFORD       NY       13413
UNDERWRITERS AT LLOYDS, LONDON                         150 NORTH FIELD DRIVE SUITE 190                                        LAKE FOREST        IL       60045
UNITED STATES FIRE INS CO                              MARKET FINDERS 9117 LEESGATE RD                                        LOUISVILLE         KY       40206
USAIG                                                  125 BROAD ST. 6TH FLOOR                                                NEW YORK           NY       10004
WATER QUALITY INSURANCE SYNDICATE                      60 BROAD ST. 33RD FLOOR                                                NEW YORK           NY       10004
XL SPECIALTY INSURANCE COMPANY                         100 CONSTITUTION PLAZA, 17TH FLOOR                                     HARTFORD           CT       06103
ZURICH                                                 ZURICH TOWERS 1400 AMERICAN LN                                         SCHAUMBURG         IL       60196




       In re: Foresight Energy LP, et al.
       Case No. 20-41308-659                                                              Page 2 of 2
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                    Pg 28 of 31


                                    Exhibit I
                                Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28     Main Document
                                                                    Pg 29 of 31
                                                                        Exhibit I
                                                         Ordinary Course Professionals Service List
                                                                Served via overnight mail

                          NAME                                                  ADDRESS 1                     CITY     STATE    POSTAL CODE
BENESCH, FRIEDLANDER, COPLAN AND ARONOFF LLP                    200 PUBLIC SQUARE #2300                 CLEVELAND     OH       44114-2378
BINGHAM GREENEBAUM DOLL LLP                                     3913 SOLUTIONS CENTER                   CHICAGO       IL       60677-3009
BLACK BALLARD MCDONALD PC                                       108 S NINTH STREET                      MT VERNON     IL       62864
CIUNI & PANICHI INC                                             25201 CHAGRIN BOULEVARD 200             BEACHWOOD     OH       44122
DINSMORE AND SHOHL LLP                                          P.O. BOX 639038                         CINCINNATI    OH       45263-9038
ERNST & YOUNG LLP                                               PO BOX 640382                           PITTSBURGH    PA       15264-0382
GREENSFELDER, HEMKER & GALE, P.C.                               10 S BROADWAY, SUITE 2000               ST LOUIS      MO       63102
HARDY PENCE PLLC                                                P.O. BOX 2548                           CHARLESTON    WV       25329
HEYL, ROYSTER, VOELKER & ALLEN, P.C.                            300 HAMILTON BLVD                       PEORIA        IL       61601-6199
KUPIEC & MARTINE, LLC                                           600 WEST VAN BUREN STREET, STE 202      CHICAGO       IL       60607
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.                  P.O. Box 89                             COLUMBIA      SC       29202
PILLSBURY WINTHROP SHAW PITTMAN LLP                             P.O. Box 30769                          NEW YORK      NY       10087-0769
POLSINELLI PC                                                   P.O. BOX 878681                         KANSAS CITY   MO       64187-8681
PRICEWATERHOUSECOOPERS LLP                                      PO BOX 75647                            CHICAGO       IL       60675-5647
PROTIVITI INC                                                   12269 COLLECTIONS CENTER DRIVE          CHICAGO       IL       60693
SANDBERG PHOENIX & VON GONTARD PC                               P.O. BOX 14369                          ST LOUIS      MO       63178
SANDBERG PHOENIX & VON GONTARD PC                               P.O. Box 14369                          ST LOUIS      MO       63178
SHANDS, ELBERT, GIANOULAKIS & GILJUM, LLP                       1 N BRENWOOD BLVD, SUITE 800            ST LOUIS      MO       63105-3925
SWANSON MARTIN & BELL LLP                                       330 NORTH WABASH SUITE 3300             CHICAGO       IL       60611
THE BRENNAN GROUP LLC                                           12221 BIG BEND RD                       ST LOUIS      MO       63122
WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP                     150 EAST 42ND STREET                    NEW YORK      NY       10017-5639




     In re: Foresight Energy LP, et al.
     Case No. 20-41308-659                                              Page 1 of 1
Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28   Main Document
                                    Pg 30 of 31


                                    Exhibit J
                                       Case 20-41308   Doc 64   Filed 03/10/20 Entered 03/11/20 00:31:28        Main Document
                                                                           Pg 31 of 31
                                                                             Exhibit J
                                                                    Contract Counterparties Service List
                                                                         Served via first class mail

                                  NAME                                                      ADDRESS 1                     CITY        STATE   POSTAL CODE
INGRAM UNITED BARGE LLC (F/K/A UNITED BULK TERMINALS DAVANT, LLC)               4400 HARDING PIKE               NASHVILLE            TN       37205
RAVEN ENERGY LLC OF LOUISIANA                                                   3801 PGA BOULEVARD, SUITE 903   PALM BEACH GARDENS   FL       33410
THE MT. OLIVE AND STAUNTON COAL COMPANY TRUST                                   911 WASHINGTON AVE. 3RD FLOOR   ST. LOUIS            MO       63101
UNITED BULK TERMINALS DAVANT, LLC                                               4400 HARDING PIKE               NASHVILLE            TN       37205




      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                                     Page 1 of 1
